DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 15, 17, and 18:  The term “to moving” in lines 1, 2, and 1 respectively, is confusing.  Should this be “to move” as in “configured to move”?  It is assumed so and will be examined accordingly.

Claims 19 and 20 recite the limitation "the driver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whelan (WO 2014/086955).

Referring to claim 1:  Whelan teaches a sealing assembly for a dock, comprising: a frame (item 202 A and B) provided with connectors for connecting the sealing assembly to the dock; a sealing element (item 210) having an upper edge with the sealing element arranged for moving between a retracted non-sealing position and a sealing position; a drive (item 208) configured for moving the sealing element between the sealing and retracted positions; a deformable sealing cushion (item 206) configured for sealing against a vehicle; and a sealing pressure element (item 212) that is operatively connected to the sealing element and is configured to provide a substantially constant and continuous sealing pressure from the sealing element.

Referring to claim 13:  Whelan teaches all the limitations of claim 1 as noted above.  Additionally, Whelan teaches side seals (items 106 A and B) configured for sealing the sides of the dock against the vehicle and a top seal (item 108) configured for sealing the top of the dock against the vehicle.

Referring to claim 14:  Whelan teaches a dock comprising a sealing assembly for a dock, comprising: a frame (item 202 A and B) provided with connectors for connecting the sealing assembly to the dock; a sealing element (item 210) having an upper edge with the sealing element arranged for moving between a retracted non-sealing position and a sealing position; a drive (item 208) configured for moving the sealing element between the sealing and retracted positions; a deformable sealing cushion (item 206) configured for sealing against a vehicle; and a sealing pressure element (item 212) that is operatively connected to the sealing element and is configured to provide a substantially constant and continuous sealing pressure from the sealing element.

Referring to claim 16:  Whelan teaches a method for sealing a dock against a vehicle, comprising the steps of: providing a sealing assembly for a dock, comprising: a frame (items 202 A and B) provided with connectors for connecting the sealing assembly to the dock;  a sealing element (item 210) having an upper edge with the sealing element arranged for moving between a retracted non-sealing position and a sealing position; a drive (item 208) configured for moving the scaling element between the sealing and retracted positions; a deformable sealing cushion (item 206) configured for sealing against a vehicle; and a sealing pressure element (item 212)that is operatively connected to the sealing element and is configured to provide a substantially constant and continuous sealing pressure from the sealing element; and when docking a vehicle positioning the sealing assembly relative to the vehicle (page 5, lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whelan.

Referring to claim 7:  Whelan teaches all the limitations of claim 1 as noted above.  Whelan does not specifically teach wherein the cushion comprises separate cushion parts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a single cushion multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Having multiple pieces allows for greater flexibility as well as replaceability of smaller sections which allows for more cost effectiveness.


Referring to claim 8:  Whelan teaches all the limitations of claim 1 as noted above.  Additionally, Whelan teaches a deformable sealing cushion comprises an inflatable cushion (page 6, lines 22-27).  Whelan does not specifically teach the deformable sealing cushion is inflatable.  However, it would have been obvious to one of ordinary skill in the art to recognize that it would be suitable to substitute an inflatable cushion as they are well known to provide sealing on contacted surfaces.

Referring to claim 9:  Whelan teaches all the limitations of claim 8 as noted above.  Whelan does not specifically teach a fan adapted for inflating the inflatable cushion.  However, the Examiner gives Official Notice that it is well known in the art to use a fan to inflate the cushions as it allows for continuous positive pressure to the cushion when being contacted by a vehicle.

Referring to claim 11:  Whelan teaches all the limitations of claim 1 as noted above.  Whelan does not specifically teach the sealing element comprises a number of strips or lamellae.  However, the Examiner gives Official Notice that it is well known in the art to create barriers out of strips or lamellae.  These are commonly found in rollup doors as they prove to be rigid but flexible and rollable which makes storage easier.

Referring to claim 12:  Whelan teaches all the limitations of claim 1 as noted above. Whelan does not specifically teach a sensor configured for monitoring the position of the sealing assembly relative to the vehicle.  However, the Examiner gives Official Notice that it is well known in the art to use sensors to determine proximity of vehicles to doors to prevent collision of the two.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Layne (US Patent No 4,349,992).

Referring to claim 10:  Whelan teaches all the limitations of claim 1 as noted above.  Whelan does not specifically teach the deformable sealing cushion comprises a foam cushion.  However, Layne teaches the deformable sealing cushion (item 12) comprises a foam cushion (col 2, lines 6-8).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Whelan with the foam cushion taught by Layne in order to provide a substantial contact portion that provides to be flexible and durable.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 15, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635